OVERTON, Judge.
We have for review Harris v. State, 608 So.2d 847 (Fla.3d DCA 1992), in which the district court addressed the same question we recently answered in State v. Johnson, 616 So.2d 1 (Fla.1993).1 In accordance with our decision in Johnson, we quash in part, the decision of the district court in the instant case. Nevertheless, we approve Harris’s sentence. The record in this case reflects that none of the amendments to section 775.084, Florida Statutes, contained in chapter 89-280 affected Harris’s sentence. Consequently, we approve the result of the district court’s decision because Harris’s sentence is not altered by our decision in Johnson.
It is so ordered.
BARKETT, C.J., and McDONALD, SHAW, GRIMES, KOGAN and HARDING, JJ., concur.

. We have juridiction. Art. V, § 3(b)(3), Fla. Const.